Affirmed and Memorandum Opinion filed December 3,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00576-CR
____________
 
CORNELIUS DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 1094462
 

 
M E M O R
A N D U M   O P I N I O N
A jury convicted appellant of the offense of felon in
possession of a weapon.  Appellant entered a plea of true to two enhancement
paragraphs.  On June 18, 2008, the trial court sentenced appellant to
confinement for thirty-five years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting
a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant=s request, the record was provided to him.  On July 31, 2009,
appellant filed a pro se response to counsel=s brief.
We have carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices
Seymore, Brown, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).